Banke, Judge.
This is an appeal from the denial of the plaintiffs motion for reconsideration of a summary judgment for the defendants in a medical malpractice action. Held:
The appeal is not timely and must be dismissed. “It has repeatedly been held that, unlike a motion for new trial, motion in arrest of judgment, or motion for judgment notwithstanding the verdict, a motion for reconsideration does not extend the time for filing a notice of appeal. See OCGA § 5-6-38 (Code Ann. § 6-803); Ellis v. Continental Ins. Co., 141 Ga. App. 809 (234 SE2d 377) (1977).” Becker v. Fairman, 167 Ga. App. 708 (307 SE2d 520) (1983).

Appeal dismissed.


Deen, P. J., and Carley, J., concur.